DETAILED ACTION
	Claims 1-10 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority as a 371 filing of PCT/CN2018/124730 filed on December 28, 2018 is granted in the instant application.  The further claim to priority to CN 201810664515.X filed on June 25, 2018 is acknowledged in the instant application.
Information Disclosure Statement
	The Information Disclosure Statement filed on December 17, 2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how to use the compound according to claim 1 in the preparation of a polyimide material.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a use and not a process, machine, manufacture, or composition of matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Polymers, May 18, 2018, Article 516).
Li et al. teach the process 
    PNG
    media_image1.png
    233
    584
    media_image1.png
    Greyscale
, which reads on claim 1 where each R is F.  The compound is then used to make a polyimide film by dissolving a diamine, adding the dianhydride compound of claim 1, reacting for 24 hr at 25 °C (room .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Polymers, May 18, 2018, Article 516).
Li et al. teach the process 
    PNG
    media_image1.png
    233
    584
    media_image1.png
    Greyscale
, which reads on claim 1 where each R is F.  With respect to claims 2-7, step 1 uses cesium fluoride as the catalyst at a temperature of 25 °C for 24 hours in a ratio of 1:2.5:0.01.  Step 2 dissolved in THF and then concentrated HCl is added for 3 hours at reflux (75 °C).  The first step 3 is used by adding diaminosulfur trifluoride in a ratio of 1:2.2 in a dry ice bath until completely reacted.  Step 4 has the compound dissolved in pyridine/water and oxidized with 10 equivalents of potassium permanganate until completely reacted, then the mixture was filtered through hot water, concentrated, dissolved in hot water, and acidified.  Finally, step 5 is accomplished by dissolving in acetic anhydride and heating to reflux to perform a dehydration to yield the final product.  The catalysts and halides mentioned in claims 3 and 4 are dependent on which step 3 is chosen.  Since no requirement is to choose a particular step is required, the limitations are met by the choice of a step that does not require the component.  The compound is then used to make a polyimide film by dissolving a diamine, adding the dianhydride compound of claim 1, reacting for 24 hr at 25 °C (room temperature,) and then dispersing uniformly on the surface of a substrate, heating to volatize the solvent in the solution and further heating to cause 
Li et al. does not teach where step 1 is performed at 30-50°C or the specific time of reaction for steps 3 and 4 which are performed until the reaction is completed.
With respect to Step 1, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  The range required is slightly hotter than what is used in Li et al. and would be in the purview of routine optimization.  Additionally, Li et al. teaches that steps 3 and 4 are performed until the reaction is completed by adding the component either drop wise or in portions.  The person of ordinary would be watching the reaction in order to determine the proper amount of time needed, and the instant claims are drawn to a time period to allow for the completion of the reaction.  There is a reasonable expectation of success as the modifications are routine in nature and would be expected to yield predictable results.  
Therefore, the claims are prima facie obvious.
Conclusion
Claims 1-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626